DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 (and thus its dependents) is objected to because of the following informalities:  on line 8, it is unclear if “the lumen” is referring to one of “at least one lumen” on line 4 or “a lumen” on line 7.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13 and 16-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 13, “the pressure element” lacks antecedent basis. 
In claim 15, Applicant requires the pre-formed curved portion to be a j-tip or a pigtail, but then in claims 16-21 further limits the j-tip. It is unclear how claims 16-21 would be applied if the pre-formed curved portion was a pigtail (and not a j-tip).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2 4, 7-11 and 22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chi (US 2004/0002678).
Regarding claim 1, Chi discloses a balloon catheter assembly comprising: an intra-aortic (¶2) balloon 15 catheter 10 comprising a proximal end 12, a distal end 13, and a tube 11 arranged between the proximal end and the distal end (figs 1 and 2), wherein the tube has an outer surface and an inner surface defining at least one lumen extending between the proximal end and the distal end figs 1 and 2), and a balloon membrane 15 is disposed at the distal end (fig 1); and a sheath seal 22 comprising an elastomeric housing (¶12) comprising a proximal end, a distal end, a lumen arranged between the proximal end of the housing (fig 4) and the distal end of the housing, wherein the housing comprises an impingement device 31, wherein the lumen is configured to slidably receive the tube therein (¶21, fig 4) and the impingement device is configured to engage the outer surface of the tube and apply a force thereto in order to prevent the tube from sliding relative to the sheath seal when the impingement device is in a first state (fig 4).  
Regarding claim 2, wherein the impingement device comprises a moveable pressure element 31 disposed to exert pressure on the outer surface of the tube when the impingement device is in the first state in order to prevent the tube from sliding relative to the sheath seal (fig 4), and wherein the pressure element is moveable to exert less pressure on the outer surface of the tube when the impingement device is in a second state so as to permit sliding of the tube relative to the sheath seal (fig 6).  
Regarding claim 4, wherein the moveable pressure element is a static interference pinch lock (figs 4 and 6).  
Regarding claim 7, wherein the elastomeric housing comprises a thermoplastic elastomer (¶12).  
Regarding claim 8, further comprising: a y-connection 14, comprising a hub having a proximal end, a distal end, and a lumen arranged between the proximal end and the distal end of the hub (fig 7).  
Regarding claim 9, wherein the y- connection hub is connected to the housing of the sheath seal (fig 2).  
Regarding claim 10, wherein between the proximal end of the y-connection hub and the distal end of the housing of the sheath seal there extends a lumen (interior of port 19) that is angled with respect to one or both of the lumen of the sheath seal and the lumen of the hub of the y-connection (figs 1 and 2).  
Regarding claim 11, wherein the impingement device comprises a channel defined by one or more sidewalls disposed in the lumen of the sheath seal (fig 4).  
Regarding claim 22, wherein the distal end of the balloon catheter comprises an elongated extension (tube section which projects past balloon 15, fig 1).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5, 7, 8, 11, 13, 22 and 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pigott (US 2018/0318564) in view of Chi (US 2004/0002678).
Regarding claims 1 and 7, Pigott discloses a balloon catheter assembly comprising: a balloon catheter comprising a proximal end (fig 1), a distal end (fig 12), and a tube 11 arranged between the proximal end and the distal end, wherein the tube has an outer surface and an inner surface defining at least one lumen extending between the proximal end and the distal end (¶56), and a balloon membrane 15 is disposed at the distal end (fig 12); and a sheath seal 21 comprising a housing 30 comprising a proximal end, a distal end, a lumen arranged between the proximal end of the housing and the distal end of the housing (fig 4), wherein the housing comprises an impingement device 31/32/33, wherein the lumen is configured to slidably receive the tube therein (fig 1) and the impingement device is configured to engage the outer surface of the tube and apply a force thereto in order to prevent the tube from sliding relative to the sheath seal when the impingement device is in a first state (fig 4, ¶66).  
While Pigott substantially discloses the invention as claimed, it is unclear if the balloon catheter is capable of being used in the aorta and it does not disclose the housing is elastomeric. 
Pigott discloses the device be sized specifically for its intended use (¶5).
Chi discloses a similar device that is used for the treatment of coronary heart disease which passes within the aorta (and is thus is an intra-aortic catheter). Chi further discloses using a gripping device/sheath seal (similar to that of Pigott) which is made of an elastomeric material, specifically a thermoplastic elastomer (¶12) as this material allows for a comfortable grip (¶12). 
It would have been obvious to one of ordinary skill in the art, at the time of the effective filing date of the instant application, to modify Pigott such that is unequivocally capable of being intra-aortic (by giving it he appropriate dimensions as is consistent with Chi) and such that the housing is made of a thermoplastic elastomer as taught by Chi to allow the device to be used to treat coronary heart disease and to make it more comfortable to grip.
Regarding claim 2, wherein the impingement device comprises a moveable pressure element 33 disposed to exert pressure on the outer surface of the tube when the impingement device is in the first state in order to prevent the tube from sliding relative to the sheath seal (fig 4), and wherein the pressure element is moveable to exert less pressure on the outer surface of the tube when the impingement device is in a second state so as to permit sliding of the tube relative to the sheath seal (fig 5).  
Regarding claim 3, wherein the housing of the sheath seal further comprises a collapsible section 32 arranged between the proximal end of the housing and the distal end of the housing, wherein the collapsible section is configured so that application of pressure to the collapsible section of the housing causes the impingement device to move from the first state to the second state (fig 5).  
Regarding claim 4, wherein the moveable pressure element is an offset pinch that opens the lumen of the housing when pinched (fig 5).  
Regarding claim 5, wherein the distal end of the housing of the sheath seal is tapered (fig 5).  
Regarding claim 8, further comprising: a y-connection, comprising a hub having a proximal end, a distal end, and a lumen arranged between the proximal end and the distal end of the hub (fig 1).  
Regarding claim 11, wherein the impingement device comprises a channel defined by one or more sidewalls disposed in the lumen of the sheath seal (figs 4 and 5).  
Regarding claim 13, wherein the housing of the sheath seal comprises a plurality of tabs 31 extending therefrom (fig 4), and wherein application of pressure to the plurality of tabs moves the pressure element so the impingement device transitions to the second state (fig 5).  
Regarding claim 22, wherein the distal end of the balloon catheter comprises an elongated extension (60 and/or ‘D’ in fig 11).  
Regarding claim 32, while Pigott substantially discloses the invention as claimed, it does not disclose wherein the balloon catheter has a length of approximately 18 inches or less. It would have been obvious to one of ordinary skill in the art, at the time of the effective filing date of the instant application, to determine through routine experimentation an appropriate length for the catheter of Pigott for a particular intended use (as Pigott itself suggests in ¶5).
Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pigott (US 2018/0318564) in view of Chi (US 2004/0002678) and Schock (US 6,830,559).
Regarding claim 6, while Pigott substantially discloses the invention as claimed, it does not disclose the housing of the sheath seal further comprises one or more suture pads configured to permit passage of a suture therethrough to allow the sheath seal to be secured to a patient.  
Schock disclose an intra-aortic balloon catheter (title), with a hub 13 provided at the proximal end of the intra-aortic balloon catheter (fig 1) which has suture pads to permit passage of a suture therethrough to allow the sheath seal/hub to be secured to a patient (fig 1).
It would have been obvious to one of ordinary skill in the art, at the time of the effective filing date of the instant application, to modify Pigott such that the sheath seal further comprises one or more suture pads configured to permit passage of a suture therethrough to allow the sheath seal to be secured to a patient as taught by Schock to allow the sheath seal to hold the catheter in place while related or other treatments take place or to more easily allow the device to be mounted onto another device (such as an arm of robot).
Claim(s) 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pigott (US 2018/0318564) in view of Chi (US 2004/0002678) and McArthur et al (US 9,770,574)
Regarding claims 11 and 12, while Pigott substantially discloses the invention as claimed, it does not disclose a longitudinal axis defined by a center of the channel is offset from a longitudinal axis defined by a center of the lumen of the sheath seal. 
McArthur discloses a torque device/sheath seal (figs 3A and 3B) which operates similar to Pigott’s sheath seal (figs 4 and 5). However, McArthur uses an impingement device with a channel 175 defined by one or more sidewalls disposed in the lumen 170 of the sheath seal (figs 3A and 3B) and where a longitudinal axis defined by a center of the channel is offset from a longitudinal axis defined by a center of the lumen of the sheath seal (fig 3B).
It would have been obvious to one of ordinary skill in the art, at the time of the effective filing date of the instant application, to modify the impingement device of Pigot such that it defines a channel defined by the one or more sidewalls disposed in the lumen of the sheath seal and a longitudinal axis defined by a center of the channel is offset from a longitudinal axis defined by a center of the lumen of the sheath seal as taught by McArthur to allow the impingement device to be released by a single finger (pressure upon 140 of McArthur, as opposed to the two buttons of Pigot).
Claim(s) 14-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pigott (US 2018/0318564) in view of Chi (US 2004/0002678) and Macaulay et al (US 5,234,416)
Regarding claim 14, while Pigott substantially discloses the invention as claimed, it does not disclose wherein the distal end of the balloon catheter comprises a pre-formed curved portion.  

Chi discloses it is known to preshape distal tips to assist in maneuvering catheters into position (¶2).
Macaulay discloses using a device with a curved pre-formed curved tip (figs 1) for movement into a desired ostium of a desired coronary artery (Col.3 ll 31-36) which is used as part of a PTCA procedure and through the aorta (Col.1 ll 9-14). 
It would have been obvious to one of ordinary skill in the art, at the time of the effective filing date of the instant application, to modify Pigott to utilize a pre-formed curved portion (such as a j-tip) on the distal end of the balloon catheter as taught by Macaulay to assist in maneuvering the device into position.
Regarding claim 15, wherein the pre-formed curved portion comprises a j-tip (see combination of Pigott and Macaulay in claim 14 above and fig 1 of Macaulay). 
Regarding claim 16, wherein the j-tip (see claims 14 and 15 of combination of Pigott with Macaulay and fig 1 of Macaulay) comprises a first substantially straight segment connected to the distal end of the balloon catheter, a curved segment connected at a first end thereof to a distal end of the first substantially straight segment, and a second substantially straight segment attached to a second end of the curved segment, the second substantially straight segment arranged substantially parallel to the first substantially straight segment (fig 1).  
Regarding claims 17-19, while Pigott substantially discloses the invention as claimed, it does not disclose wherein the j-tip comprises a thermoplastic; wherein the thermoplastic comprises a thermoplastic polyurethane; nor wherein the thermoplastic comprises a polyether-based thermoplastic polyurethane.
Macaulay discloses the j-tip comprises texin-965, a polyether-based thermoplastic polyurethane (Col.5 ll 4-9).
	It would have been obvious to one of ordinary skill in the art, at the time of the effective filing date of the instant application, to modify Pigott such that the j-tip comprises a thermoplastic; the thermoplastic comprises a thermoplastic polyurethane; and wherein the thermoplastic comprises a polyether-based thermoplastic polyurethane as taught by Macaulay, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 227 F.2d 197. 125 USPQ 416 (CCPA 1960).
Regarding claim 20, while Pigott substantially discloses the invention as claimed, it does not disclose wherein the j-tip comprises a metal. It would have been obvious to one of ordinary skill in the art, at the time of the effective filing date of the instant application, to utilize a metal as part of customizing the flexibility of the j-tip of PIgott/Macaulay since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice (and metal is a notoriously well-known material in the medical arts).
Regarding claim 21, while Pigott substantially discloses the invention as claimed, it does not disclose wherein a diameter of a theoretical circle formed by the j-tip and the balloon catheter is greater than 8 mm.  
Macaulay and Applicant both disclose the device used within the aorta, as such it requires routine skill in the art to determine the appropriate diameter of a theoretical circle formed by the j-tip and the balloon catheter.
It would have been obvious to one of ordinary skill in the art, at the time of the effective filing date of the instant application, to determine through routine experimentation an appropriate value for a theoretical circle formed by the j-tip and the balloon catheter for a particular intended use (such as navigating the aorta).
Claim(s) 21-27, 30 and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pigott (US 2018/0318564) in view of Chi (US 2004/0002678) and Lampropoulos et al (US 2016/0250444).
Regarding claim 23, while Pigott substantially discloses the invention as claimed, it does not disclose the at least one lumen of the tube comprises a sensor lumen, a gas lumen, and a guidewire lumen.  
Pigott already discloses a guidewire lumen (¶54) and a gas lumen (¶56).
Lampropoulos discloses a catheter assembly which has a sensor lumen 120 (or one of 396 in fig 10), a gas lumen 130 (or another of 396 in fig 10) and a guidewire lumen 110 (or 365 in fig 10).  
It would have been obvious to one of ordinary skill in the art, at the time of the effective filing date of the instant application, to modify Pigott such that the at least one lumen of the tube comprises a sensor lumen, a gas lumen and a guidewire lumen as taught by Lampropoulos to further allow the device to detect pressure (which assists in determining other states, such as differences in blood pressure across an obstruction or valve (¶19 and ¶20 of Lampropoulos, for example).
Regarding claim 24, while Pigott substantially discloses the invention as claimed, it does not disclose wherein the guidewire lumen is defined by a guidewire lumen sidewall comprising a polyimide tube to allow the lumen to withstand high pressure. 
Lampropoulos discloses lining the guidewire lumen sidewall with a polyimide tube/liner (¶45).
It would have been obvious to one of ordinary skill in the art, at the time of the effective filing date of the instant application, to modify the guidewire lumen such that it is defined by a guidewire lumen sidewall comprising a polyimide tube as taught by Lampropoulos to allow the lumen to withstand high pressure.
Regarding claim 25, while Pigott substantially discloses the invention as claimed, it does not disclose wherein the polyimide tube is embedded in a sidewall of the balloon catheter, and the polyimide tube and the gas lumen are arranged in a co-lumen arrangement.  
Lampropoulos discloses the polyimide is embedded in a sidewall of the balloon (¶31) catheter (length of 110 is lined with polyimide liner as per ¶45), and the polyimide and gas lumen are arranged in a co-lumen arrangement (fig 2). 
It would have been obvious to one of ordinary skill in the art, at the time of the effective filing date of the instant application, to modify Pigott such that the polyimide tube is embedded in a sidewall of the balloon catheter, and the polyimide tube and the gas lumen are arranged in a co-lumen arrangement as taught by Lampropoulos as part of modifying the device  to detect pressure (which assists in determining other states, such as differences in blood pressure across an obstruction or valve (¶19 and ¶20 of Lampropoulos, for example).
Regarding claim 26, while Pigott substantially discloses the invention as claimed, it does not disclose wherein the sensor lumen is defined by a sensor lumen sidewall and is arranged in a co-lumen arrangement with the gas lumen, and wherein the sensor lumen sidewall comprises one or more apertures in communication with an exterior of the balloon catheter.  
Lampropoulos discloses the sensor lumen 120 is defined by a sensor lumen sidewall and is arranged in a co-lumen arrangement with the gas lumen (fig 2, co-lumens bracketing lumen 110; alternatively see embodiment in fig 10, which has lumens 396 which are closer together), and wherein the sensor lumen sidewall comprises one or more apertures 122 in communication with an exterior of the balloon catheter (¶27 – apertures 122 in communication with lumen 120 and ¶38 – pressure sensor in communication with lumen 120; ¶67 described how embodiment in fig 10 may also have ports/apertures). 
It would have been obvious to one of ordinary skill in the art, at the time of the effective filing date of the instant application, to modify Pigott such that the sensor lumen is defined by a sensor lumen sidewall and is arranged in a co-lumen arrangement with the gas lumen, and wherein the sensor lumen sidewall comprises one or more apertures in communication with an exterior of the balloon catheter as taught by Lampropoulos as part of modifying the device  to detect pressure (which assists in determining other states, such as differences in blood pressure across an obstruction or valve (¶19 and ¶20 of Lampropoulos, for example).  
Regarding claim 27, wherein the guidewire lumen and the sensor lumen share a common sidewall (figs 2 and 10). 
Regarding claim 30, while Pigott substantially discloses the invention as claimed, it does not disclose wherein the sensor is disposed at the distal end of the balloon catheter, proximal of the balloon membrane.  
Lampropoulos discloses a balloon placed between ports 122 and 132 (¶31) and that the pressure of both lumens 120 and 130 is sensed via sensors 124 and 134 (¶38) and further states “one of ordinary skill in the art, having the benefit of this disclosure, will recognize that a variety of pressure transducers in different configurations, as well as other types of pressure sensors, could be used” (¶38). 
It has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
It therefore would be obvious to move the pressure transducer closer to the apertures 122 (which are disposed at the distal end o the balloon catheter, proximal of the balloon membrane) in order to get a pressure reading closer to the source (apertures which lead to the body).
It would have been obvious to one of ordinary skill in the art, at the time of the effective filing date of the instant application, to modify Pigott such that the sensor is disposed at the distal end of the balloon catheter, proximal of the balloon membrane as suggested by Lampropoulos to get more accurate pressure readings external to the catheter body. 
Regarding claim 31, see combination in claim 23 where the embodiment of fig 10 is used. Said embodiment and combination results in: the sensor lumen (one of 396), the gas lumen (another of 396), and the guidewire lumen 365 (defined by wall 376) each have a cross-sectional diameter, and wherein the cross-sectional diameter of at least one of the sensor lumen, the gas lumen, and the guidewire lumen varies along a length of the balloon catheter (guidewire lumen varies as per fig 9 where 350 is inserted into 370).  
Allowable Subject Matter
Claims 28 and 29 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The examiner did not find a teaching or suggestion for the sensor is disposed in a gap in the sensor lumen between two segments of a cured adhesive. Iwata (JP 11023396) is the closest art which teaches a cured adhesive 10, but it does not appear that the cured adhesive is two separate segments (as opposed to a single circular segment).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY JAMES OSINSKI whose telephone number is (571)270-3640. The examiner can normally be reached Monday to Thursday 9AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571)272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRADLEY J OSINSKI/Primary Examiner, Art Unit 3783